DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, claim 1-6 in the reply filed on 11/10/2022 is acknowledged. Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 11/10/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urano et al (US 2020/0276849).
Urano teaches a treatment liquid comprising a resin, water, a surfactant Olfine E1010 and a surfactant Silface Sag002 (table 1, A-4). Olfine E1010 has a solubility in water of greater than 1g/100g, Silface SAG002 has a solubility in water of less than 1g/100g and is a polyether modified silicone. Olfine E1010 is an acetylene glycol based surfactant. The MFFT of the resin Superflex 740 is 5°C or below. 
Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Urano et al (US 2020/0276849) as evidenced by SATO et al (US 2020/0392360).
The MFFT of the resin Superflex 740 is 5°C or below as evidenced by SATO. 
Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al (US 2016/0318299).
Arai teaches a treatment liquid comprises silica, a resin POLYSOL AE803 having a MFT of 0°C, two surfactants SILFACE SAG503A AND OLFINE E1010 (table 2, B13, B14). These two surfactants inherently have different solubility in water. SILFACE SAG503A is a polyether modified silicone. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (US 2016/0318299).
Arai teaches a treatment liquid comprises silica, a resin POLYSOL AE803 having a MFT of 0°C, two surfactants including silicone based surfactant and acetylene glycol based surfactant  (table 2, B13, B14). The silicone based surfactant can be SILFACE SAG503A which has a solubility in water of greater than 1g/100g, the acetylene glycol based surfactant can be SURFYNOL 420, 440, OLFINE E1004, PD002w, PD004, EXP 4001, EXP4200, EXP4300, which all have a solubility in water less than 1g/100g. 
Arai does not expressly name a single embodiment having the claimed composition. However, each of the components of the composition is described in the reference. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made any of the compositions suggested by the reference, including the claimed composition, thereby arriving at the presently claimed invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763